UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4430


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

BERNARD EVERETT REESE,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00337-TDS-1)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Michael A. DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bernard Everett Reese pleaded guilty, pursuant to a

conditional plea agreement, to being a felon in possession of a

firearm.       Counsel has filed an Anders v. California, 386 U.S.
738 (1967) brief, stating that there are no meritorious issues

for appeal, but that Reese wished to challenge the denial of his

motion    to    suppress       a    shotgun    found    during    a    search         of   his

apartment.          Reese filed a pro se supplemental brief reiterating

the    arguments       by   counsel.    The       Government    declined        to    file    a

brief.    We affirm.

               In considering the denial of a suppression motion, we

review the district court’s legal determinations de novo and its

factual findings for clear error.                    United States v. Kelly, 592
F.3d 586, 589 (4th Cir. 2010).                    The court “view[s] the facts in

the    light        most    favorable   to     the    Government,          as   the    party

prevailing below.”             United States v. Black, 707 F.3d 531, 534

(4th    Cir.    2013).        The    court    also    “defer[s]       to    the      district

court’s credibility findings, as it is the role of the [trial]

court to observe witnesses and weigh their credibility during a

pre-trial motion to suppress.”                     United States v. Griffin, 589
F.3d 148, 150-51 n.1 (4th Cir. 2009) (internal quotation marks

omitted).

               We    have    reviewed    the       transcript    of    the      motion       to

suppress hearing and the district court’s detailed ruling on the

                                              2
motion and find no clear error in the district court’s finding

of facts or error in its legal conclusions.                             We defer to its

credibility       findings.        Accordingly,           there    is     no    reason       to

reverse the ruling.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Reese’s conviction and sentence.                            This court

requires that counsel inform Reese, in writing, of the right to

petition    the    Supreme      Court    of       the   United    States       for   further

review.     If Reese requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave     to     withdraw          from

representation.         Counsel’s motion must state that a copy thereof

was served on Reese.           We dispense with oral argument because the

facts   and     legal    contentions      are       adequately         presented      in    the

materials      before    this    court    and       argument      would    not       aid    the

decisional process.



                                                                                     AFFIRMED




                                              3